DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 6/29/2022 for application 16863355.  Claim 10 is canceled by Applicant.  Claims 1-9 & 11-19 are pending and examined below.

Drawings
The drawings were received on 6/29/2022.  These drawings are entered but objected to on new grounds.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through hole is defined geometrically by a right cylinder, and the shingle hole is defined by a right cylinder (claim 4) must be shown or the feature(s) canceled from the claim(s).  It is noted that the new limitations in claim 1 include subject matter previously recited in claim 10, which is illustrated in Applicant’s Fig. 3.  Fig. 3 does not show the shingle hole as being a right cylinder.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 & 18 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “has as inlet opening” (l. 20) is believed to be in error for - - has an inlet opening - -.
The recitation “the shingle hole inlet opening” (3rd to last line to 2nd to last line) is believed to be in error for - - the inlet opening of the shingle hole - -.
		Regarding Claim 18:
The recitation “an edge of the shingle hole inlet opening includes feed beveled angled” (l. 19) is believed to be in error for - - an edge of the inlet opening of the shingle hole includes a feed bevel angled - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1 & 18, the recitation “downstream shingle hole” (ll. 10-11) was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention.  First, it is unclear whether “downstream” refers to a direction along the combustion chamber assembly in which combustion products are intended to flow or whether the term refers to a direction in which cooling fluid flows through the mixing air hole (see the rejected under 35 U.S.C. 112(b) below).  Second, if “downstream” refers to a direction in which combustion products are intended to flow, then there is no support in the originally-filed disclosure for the shingle hole being downstream from the through hole (the term “downstream” is nowhere disclosed in this way and the drawings show the shingle hole at the same general location as the through hole, rather than downstream from it.  The foregoing is therefore found to be new matter.
Further regarding Independent Claim 1, the recitation “downstream of the through hole on the combustion chamber component, the shingle hole has an inlet opening” (ll. 19-20) was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention.  First, it is unclear whether “downstream” refers to a direction along the combustion chamber assembly in which combustion products are intended to flow or whether the term refers to a direction in which cooling fluid flows through the mixing air hole (see the rejected under 35 U.S.C. 112(b) below).  Second, if “downstream” refers to a direction in which combustion products are intended to flow, then there is no support in the originally-filed disclosure for the shingle hole being downstream from the through hole (the term “downstream” is nowhere disclosed in this way and the drawings show the shingle hole at the same general location as the through hole, rather than downstream from it.  The foregoing is therefore found to be new matter.
Dependent Claims 2-9, 11-17, & 19 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claims 1-9 & 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 18, the recitation “downstream shingle hole” (ll. 10-11) is vague and indefinite because it is unclear whether “downstream” refers to a direction in which combustion products are intended to flow or a direction in which cooling fluid is passed through the mixing air hole. 
Further regarding Independent Claim 1, the recitation “downstream of the through hole on the combustion chamber component, the shingle hole has an inlet opening” (ll. 19-20) is vague and indefinite because it is unclear whether “downstream” refers to a direction in which combustion products are intended to flow or a direction in which cooling fluid is passed through the mixing air hole.
Dependent Claims 2-9, 11-17 & 19 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-16, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Veninger 20100242488 in view of Chen 20100251723 (hereinafter “Chen ‘723”).
	Regarding Independent Claim 1, Veninger teaches a combustion chamber assembly (Fig. 3) for an engine (Fig. 1), comprising: 
a combustion chamber component (62) at least partly surrounding a combustion space (50/52), and 
a shingle component (58/74) fixed on the combustion chamber component (see Fig. 2) and having a hot side (76) facing toward the combustion space and a cold side (78) facing away from the combustion space and toward the combustion chamber component, 
a mixing air hole (Fig. 4, 90/102) for feeding mixing air into the combustion space, the mixing air hole being formed by a through hole (102) in the combustion chamber component and a downstream shingle hole (90, downstream from 102 in the direction of flow through the mixing air hole) in the shingle component, 
wherein the through hole includes an inflow opening for the mixing air on an outer side of the combustion chamber component (inflow opening of 102 is on outer side of 62), and, on the hot side, the shingle hole includes an outlet opening (outlet opening of 90 is on hot side 76 of 58/74) for the mixing air flowing in via the inflow opening, 
wherein the through hole in the combustion chamber component is eccentric with respect to the shingle hole in the shingle component, based on a central point of the outlet opening (Fig. 4, centerline of 90 is offset relative to centerline of 102 in component 62).
Veninger further teaches wherein, on the cold side of the shingle component, downstream of the through hole on the combustion chamber component, the shingle hole has an inlet opening (inlet opening of 90 which is downstream from the through hole with respect to flow through the mixing air hole), at which the mixing air flows out of the through hole in the combustion chamber component into the shingle hole in a direction of the outlet opening (mixing air flows as claimed, see Fig. 4). 
Veninger fails to expressly teach an edge of the shingle hole inlet opening includes a feed bevel angled toward the shingle hole that guides the mixing air in the direction of the outlet opening.
Chen ‘723 teaches an aperture for admitting air in a combustor (Fig. 12), the aperture having a feed bevel (see portions 324 and 326) which guides air flow in a direction of an outlet opening (outlet of 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly such that an edge of the shingle hole inlet opening includes a feed bevel angled toward the shingle hole that guides the mixing air in the direction of the outlet opening, as taught by Chen ‘723, in order to increase the airflow without a pressure-loss penalty (Chen ‘723; para. [0051]).  Avoiding the pressure-loss penalty of redirecting airflow into a combustion chamber aperture applies equally to Chen ‘723’s thimble and Veninger’s inlet opening, given that these structures are intended for similar purposes (redirecting airflow into a combustion chamber aperture) and will thus have similar fluid-flow characteristics.
Regarding Dependent Claim 2, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches the central point of the outlet opening is offset relative to a central point of the inflow opening in a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during the operation of the engine (see Figs. 4 & 5, arrow in Fig. 5 indicates airflow direction, which is the same in Fig. 4, the central point of outlet opening of 90 is offset downstream from central point of inflow opening of 102).
Regarding Dependent Claim 3, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches the inflow opening is elliptical, and/or the outlet opening is circular (both the inflow opening and the outlet opening are circular, and given that a circle is a special case of an ellipse, the inflow opening is “elliptical” as well).
Regarding Dependent Claim 4, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches the through hole is defined geometrically by a right cylinder (see Figs. 3 & 4), and the shingle hole is defined by a right cylinder (see Figs. 4 & 6).
Regarding Dependent Claim 5, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches dimensions of the inflow opening are larger than dimensions of the inlet opening (hole 102 in 62 is larger than hole 90 in 74), and, as a result, on the cold side of the shingle component, an edge surface (92), bounding the inlet opening, of the shingle component is at least in part not covered by the combustion chamber component at the inflow opening (see Fig. 4).
Regarding Dependent Claim 6, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 5, and Veninger further teaches the edge surface of the shingle component which is not covered by the combustion chamber component at the inflow opening has a greater width in an upstream region, based on a flow direction in which mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region (upstream region of 92 has greater width than downstream region of 92, note arrow indicating flow direction in Fig. 5 will be the same as the flow direction in Fig. 4).
	Regarding Dependent Claim 7, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 6, and Veninger further teaches the edge surface which is not covered by the combustion chamber component has an upstream first end (upstream end of 92) and a downstream second end (downstream end of 92) in a central cross section through the mixing air hole (see Fig. 4), and the edge surface which is not covered has a maximum width at the upstream first end (maximum width of 92 is at upstream end).
Regarding Dependent Claim 8, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 7, and Veninger further teaches the width of the edge surface which is not covered decreases continuously in a circumferential direction along the edge of the inlet opening from the upstream first end to the downstream second end (given that holes 102 and 90 are circular, the width of 92 will decrease continuously in the circumferential direction along the edge of the inlet opening from the first upstream end to the second downstream end).
	Regarding Dependent Claim 9, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 7, and Veninger further teaches the width of the edge surface which is not covered corresponds at the upstream first end to at least twice a wall thickness of the combustion chamber component at the through hole, and/or the width of the edge surface which is not covered at the downstream second end corresponds to at least a wall thickness of the combustion chamber component at the through hole (the width of 92 at the downstream second end corresponds with the wall thickness of 62, i.e. the widths are somewhat similar in “quantity” and have the same function to define the aperture 90/102 – from thefreedictionary.com corresponds: (1) to be in agreement, harmony, or conformity; (2) to be similar or equivalent in character, quantity, origin, structure, or function).
Regarding Dependent Claim 11, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Chen ‘723 further teaches the feed bevel has a greater width in an upstream region, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region (width of bevel at upstream portion 324 is greater than width of bevel at downstream portion 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that the feed bevel has a greater width in an upstream region, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region, as taught by Chen ‘723, for the reasons cited above for claim 1.
Regarding Dependent Claim 12, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Chen ‘723 further teaches the feed bevel extends around a circumference of the inlet opening of the shingle hole (bevel extends circumferentially around 302 from region 324 to region 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that the feed bevel extends around a circumference of the inlet opening of the shingle hole, as taught by Chen ‘723, for the reasons cited above for claim 1.
Regarding Dependent Claim 13, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 12, and Chen ‘723 further teaches the feed bevel has, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, an upstream first end (324 at upstream end relative to flow indicated by arrows) and a downstream second end (326) in a central cross section through the mixing air hole (see Fig. 12), and the feed bevel has a width and a maximum of the width is at the upstream first end (bevel has maximum width at portion 324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that the feed bevel has, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, an upstream first end and a downstream second end in a central cross section through the mixing air hole, and the feed bevel has a width and a maximum of the width is at the upstream first end, as taught by Chen ‘723, for the reasons cited above for claim 1.
Regarding Dependent Claim 14, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Chen ‘723 further teaches a width of the feed bevel decreases in a circumferential direction along the edge of the inlet opening (width of the bevel decreases in a circumferential direction along the edge of the inlet opening of 302 from portion 324 to portion 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that a width of the feed bevel decreases in a circumferential direction along the edge of the inlet opening, as taught by Chen ‘723, for the reasons cited above for claim 1.
Regarding Dependent Claim 15, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 13, and Chen ‘723 further teaches the width of the feed bevel decreases in a circumferential direction from the upstream first end to the downstream second end (width of the bevel decreases in the circumferential direction from region 324 to region 326, at opposite ends of the bevel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that the width of the feed bevel decreases in a circumferential direction from the upstream first end to the downstream second end, as taught by Chen ‘723, for the reasons cited above for claim 1.
Regarding Dependent Claim 16, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger in view of Chen ‘723 further teaches wherein, in a central cross section through the mixing air hole, and based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine (Veninger, see Figs. 4 & 5, Fig. 4 is relied upon for the structure whereas Fig. 5 shows the direction of airflow indicating where “upstream” is in Fig. 4), an upstream section of an inner wall (Venginer, upstream section of interior wall of 90) of the shingle hole and an edge surface bounding the outlet opening on the hot side of the shingle component (Venginer, edge surface of hot side 76) extend at an acute angle to one another in an upstream edge region of the outlet opening (beveled upstream section of Chen ‘723 incorporated into Veninger as discussed above for claim 1, will form an acute angle between the upstream section of the inner wall and the edge surface bounding the outlet opening on the hot side of the shingle component at an upstream edge region of outlet opening of 90 - see Fig. 12 of Chen ‘723 at, for example, the location between ID4 and ID5, wherein the acute angle as claimed is formed).
Regarding Independent Claim 18, Veninger teaches a combustion chamber assembly (Fig. 3) for an engine (Fig. 1), comprising: 
a combustion chamber component (62) at least partly surrounding a combustion space (50/52), and 
a shingle component (58/74) fixed on the combustion chamber component (see Fig. 2) and having a hot side (76) facing toward the combustion space and a cold side (78) facing away from the combustion space and toward the combustion chamber component, 
a mixing air hole (Fig. 4, 90/102) for feeding mixing air into the combustion space, the mixing air hole being formed by a through hole (102) in the combustion chamber component and a downstream shingle hole (90 is downstream from 102 in the direction of flow through the mixing air hole) in the shingle component, 
wherein the through hole includes an inflow opening for the mixing air on an outer side of the combustion chamber component (inflow opening of 102 is on outer side of 62), 
wherein, on the hot side, the shingle hole includes an outlet opening (outlet opening of 90 is on hot side of 76 of 58/74) for the mixing air flowing in via the inflow opening, and, on the cold side, the shingle hole defines an inlet opening (inlet opening of 90), at which the mixing air flows out of the through hole in the combustion chamber component into the shingle hole in a direction of the outlet opening.
Veninger fails to teach an edge of the shingle hole inlet opening includes a feed bevel angled toward the shingle hole that guides the mixing air in the direction of the outlet opening, the feed bevel having a greater width in an upstream region, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region.
Chen ‘723 teaches an aperture for admitting air in a combustor (Fig. 12), wherein an edge of an inlet opening includes a feed bevel angled toward an outlet opening for guiding air to the outlet opening (bevel indicated at portions 324 and 326 is formed on the edge of the inlet opening of 302 and is angled toward outlet of 302 to guide air thereto).  Chen ‘723 further teaches the feed bevel has a greater width in an upstream region, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region (width of bevel at upstream portion 324 is greater than width of bevel at downstream portion 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger’s combustion chamber assembly such that an edge of the shingle hole inlet opening includes a feed bevel angled toward the shingle hole that guides the mixing air in the direction of the outlet opening, the feed bevel having a greater width in an upstream region, based on a flow direction in which the mixing air is guided along the outer side of the combustion chamber component during operation of the engine, than in a downstream region, as taught by Chen ‘723, in order to increase the airflow without a pressure-loss penalty (Chen ‘723; para. [0051]).  Avoiding the pressure-loss penalty of redirecting airflow into a combustion chamber aperture applies equally to Chen ‘723’s thimble and Veninger’s inlet opening, given that these structures are intended for similar purposes (redirecting airflow into a combustion chamber aperture) and will thus have similar fluid-flow characteristics.
	Regarding Dependent Claim 19, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, and Veninger further teaches an engine with a combustion chamber assembly according to claim 1 (engine of Fig. 1).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Veninger in view of Chen ‘723, as applied to claim 1 above, and further in view of Chen 20100186416 (hereinafter “Chen ‘416”).
Regarding Dependent Claim 17, Veninger in view of Chen ‘723 teaches the invention as claimed and as discussed above for claim 1, but Veninger in view of Chen ‘723 fails to teach an edge of the inflow opening includes a rounded portion, which guides the mixing air in the direction of the shingle hole.
Chen ‘416 teaches a combustor wall component (Fig. 7, component 10; para. [0018]) with an aperture (20) defined therethrough for the admittance of air (para. [0018]).  The wall component has a rounded portion (see radius of edge indicated at ‘R’), which guides air in the direction of an outlet opening (from 10), is formed on one edge of the inflow opening (edge of inflow opening 20 in component 10 is rounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Veninger in view of Chen ‘723’s combustion chamber assembly such that an edge of the inflow opening includes a rounded portion, which guides the mixing air in the direction of the shingle hole, as taught by Chen ‘416, in order to reduce the separation of the incoming flows from the sidewalls (Chen ‘416; para. [0028]).  The proposed modification of Veninger in view of Chen ‘723 with Chen ‘416 results in the rounded portion guiding mixing air in the direction of the shingle hole.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Chen ‘723’s bevel is at the inflow opening of the through hole rather than the inlet opening of the shingle hole is unpersuasive.  The proposed modification of Veninger with Chen ‘723 results in the bevel being located on the inlet opening of the shingle hole for the reasons stated.  While Chen ‘723’s bevel is located at an aperture in a flow sleeve, rather than a liner panel, the purpose of Chen ‘723’s aperture in the flow sleeve is the same as that of the opening in Veninger’s liner, namely to redirect airflow into and through the aperture.  Both Veninger’s liner aperture and Chen ‘723’s sleeve aperture therefore need to redirect airflow and the inclusion of a bevel, such as is taught by Chen ‘723, will reduce pressure losses inherent to the redirection of the airflow, regardless of whether the bevel is on a flow sleeve or a liner.  The flow characteristics are substantially similar and thus the advantages taught by Chen ‘723 will apply equally when applied to Veninger’s inlet opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741